FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2022

                                      No. 04-22-00452-CV

                       Moises OLIVEROS d/b/a South West Motor Co.,
                                      Appellant

                                                v.

                                         Julieta RUIZ,
                                           Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2022CV00647
                           Honorable J Frank Davis, Judge Presiding


                                         ORDER

        The appellant has filed a pro se notice of appeal. The reporter’s record was due August
22, 2022. We ORDER the court reporter responsible for filing the reporter’s record to file the
reporter’s record on or before October 12, 2022.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court